DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 20 July 2022.

Claims 1 and 6 are currently amended, claims 4, 5, 9 and 10 are as originally presented, claims 11-16 and 18 are cancelled and claims 2, 3, 7, 8 and 17 were previously cancelled.  In summary, claims 1, 4-6, 9 and 10 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 20 July 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1, 4-6, 9 and 10 are hereby withdrawn and there being no remaining issues, claims 1, 4-6, 9 and 10 and the application are now in condition for allowance.

With regard to claim 1 claiming a method of creating a colorcloud for a material, comprising: obtaining a video of the material, wherein the video comprises a plurality of frames and the material is hair of a user, and the video is based on an image sensor moving across the hair of the user; creating, based on one or more of the plurality of frames, a colorcloud for the material, wherein the colorcloud contains every color present in the plurality of frames; and identifying characteristics of the hair using the colorcloud, wherein the colorcloud contains a frequency of [[the]] every color present in the plurality of frames, the frequency being a number of times each color was present in the plurality of frames, and the colorcloud includes an outer colorcloud and an inner colorcloud, where the outer colorcloud captures every color that was present in the plurality of frames, while the inner colorcloud captures colors that were present at a frequency higher than a threshold frequency indicating that the inner colorcloud colors are present in the plurality of frames a number of times higher than a threshold number, and the outercloud is shown as surrounding the inner colorcloud in a two-dimensional image are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment (underlined text) define the invention over the prior art of record.

Claim 6, claiming a system is of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613